Citation Nr: 1032962	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder 
claimed as an ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO) which denied service connection for ulcers.  In April 2009, 
the issue was remanded for additional development.  The 
development has since been completed and the issue is, once more, 
before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  A gastrointestinal disorder characterized as ulcer disease 
clearly and unmistakably pre-existed the Veteran's service.

3.  A current gastrointestinal disorder manifested by ulcer 
disease with gastritis was clearly and unmistakably not 
aggravated in service.


CONCLUSION OF LAW

A gastrointestinal disorder claimed as ulcer disease was not 
incurred in or aggravated in active service nor may ulcers be 
presumed to have been so incurred or aggravated  38 U.S.C.A. §§ 
1101, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  June 
and September 2005 letters fully satisfied the duty to notify 
provisions prior to the adjudication of the Veteran's claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence relevant to 
the issue on appeal exists and further efforts to obtain records 
would be futile.  With regard to the Veteran's claim, a VA 
medical opinion was obtained in May 2009.  When VA undertakes to 
provide a VA examination or obtain a VA opinion it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is adequate as it was predicated on 
a full reading of the Veteran's claims file and the statements of 
the appellant.  The report also provided a complete rationale for 
the opinion and summarized the pertinent evidence of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Law and Analysis

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases such 
as a peptic ulcer when the disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Board notes that a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a 
veteran is presumed to have been sound upon entry, and the 
presumption of soundness arises.  The burden then shifts to VA to 
rebut the presumption of soundness by clear and unmistakable 
evidence that a veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior to 
service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998). 

Subsequently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) explained the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without 
such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be."  Harris v. West, 
203 F.3d 1347, 1351 (Fed. Cir. 2000).

Further, although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  The 
word "aggravate" is defined as "to make worse."  Webster's II New 
College Dictionary (1999).  After determining whether the 
presumption of soundness has been rebutted the Board will 
consider whether the claimed disabilities were "made worse" by 
his military service.

A preexisting disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Aggravation of a preexisting condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service). 

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting condition 
increased in severity during service, pursuant to 38 C.F.R. § 
3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken 
as indication of no aggravation.  An opinion must be provided.  
See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 
Vet. App. 139 (1995).  Further, such medical questions must be 
addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Private treatment records dated March 1972 show that the Veteran 
was hospitalized and treated for upper gastrointestinal bleeding 
and diagnosed with a bleeding duodenal ulcer.  It was noted that 
future surgery might be necessary if the condition failed to 
improve on its own.

Service treatment records reflect that the Veteran underwent an 
enlistment examination on July 21, 1972.  No abnormalities were 
noted, and there is no indication that the Veteran reported his 
prior history of ulcers.  However, on July 28, 1972, the Veteran 
reported having a black bowel movement.  At this time, he 
reported his prior hospitalization.  He was noted to have a 
possible ulcer.  An August 1972 upper gastrointestinal series 
revealed chronic peptic ulcer disease with scarring.

Service treatment records show that the Veteran was treated 
several times for ulcers and related symptoms between July 1972 
and November 1972.  By November, it was noted that the Veteran's 
symptoms had not improved.  Because he was still within the 120 
day induction period, the Veteran was found to be disqualified 
for enlistment under AR 40-501 based on a preexisting ulcer 
disease.

Additional private treatment records show that the Veteran 
underwent surgery for his ulcer disease in June 1973.  He stated 
that, since that time, he treated his condition with over-the-
counter medications.  In August 2005, he received additional 
treatment for his condition.  

As noted above, when no preexisting condition is noted upon entry 
into service, a veteran is presumed to have been sound upon 
entry, and the burden then shifts to VA to rebut the presumption 
of soundness by clear and unmistakable evidence that a veteran's 
disability was both preexisting and not aggravated by service.  
See Wagner, supra.   

In this case, private treatment records dated March 1972 
constitute clear and unmistakable evidence that the Veteran had a 
diagnosed ulcer disease prior to service.  He was also treated 
for ulcers several times soon after entrance into service and 
examiners found at that time based on the Veteran's history and 
clinical evaluation that that Veteran's ulcer disease did 
preexist his service; as noted, the Veteran was ultimately 
separated due to his condition approximately six months later.  
Thus, the record contains clear and unmistakable evidence of a 
preexisting ulcer condition upon service entrance.  The first 
prong of the standard for rebutting the presumption of soundness 
has therefore been satisfied.

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006); 38 C.F.R. § 3.306.  
Thus, the relevant question before the Board is whether the 
Veteran's preexisting ulcer disease with gastritis were 
aggravated by service, beyond the normal progression of the 
disease.  By instruction of an April 2009 Board remand, the 
Veteran was provided a VA examination to address this question.

In May 2009, the Veteran was provided a VA examination.  The 
examiner reviewed the claims file and noted the Veteran's history 
of treatment for ulcers prior to and during service.  The 
examiner also noted a history of high volume alcohol intake.  
Findings showed no evidence of esophageal hiatal hernia, reflux 
at the esophageal junction, or ulcer disease.  However, the Board 
notes that while the associated report of esophagram and upper 
gastrointestinal series showed no gastric ulcer disease, active 
ulcer disease of the duodenal bulb could not be confirmed or 
excluded, and there was evidence of relatively persistent limited 
distensibility at the base of the duodenal bulb with a 
questionable area of collection of barium which could have been 
secondary to pseudodiverticulum related to old ulcer disease and 
scarring.  The examiner diagnosed hypertrophic gastritis with 
positive H. pylori serum titre with a mild to moderate effect on 
daily living.  The examiner opined that the Veteran's preexisting 
gastrointestinal (GI) condition was "aggravated" in service; 
however, the aggravation was temporary in nature and 
representative of an intermittent flare-up as opposed to a 
permanent aggravation.  He noted that the aggravation was part of 
the natural progression of the disease, not beyond the natural 
progression.  Additionally, he opined that, based on the evidence 
of record, four non-service connected factors were likely 
responsible for the Veteran's current gastritis.  These factors 
included a strong family history of GI ulcer disease indicating a 
congenital etiology or predisposition, recurrent history of 
alcohol abuse that is well known to cause gastritis, residuals of 
a non-service related partial gastrectomy surgery, and positive 
H. pylori serum titre indicating a possible gastric infection.  

Upon review, the Board finds that the VA examiner's medical 
opinion probative as it is based on a complete review of the 
claims file and the accurate history provided therein and 
provides a thorough opinion based on that review and on the 
medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that the Board may appropriately favor the opinion of 
one competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  Additionally, the Board finds the 
VA examiner's opinion is fully supported by the evidence of 
record.  

In this regard, the only probative evidence of record shows that 
the Veteran's preexisting gastrointestinal disease was not 
permanently aggravated by service beyond the normal progression 
of the disease.  Rather, the VA examiner opined that the in-
service aggravation of the Veteran's ulcer disease was temporary 
in nature and representative of an intermittent flare-up as 
opposed to a permanent aggravation.  Further, he related the 
Veteran's ulcers and gastritis to non-service related factors 
including a family history of ulcer disease, alcohol abuse, 
residuals of a partial gastrectomy surgery and positive H. pylori 
serum titre.  The Board notes that the only evidence in the 
claims file alleging that the Veteran's preexisting ulcer disease 
was aggravated during service consists of the Veteran's own 
statements.  It is well settled, however, that laypersons without 
medical training, such as the Veteran, are not qualified to 
render medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 (2009).  
The Veteran's statements are accordingly lacking in probative 
value.

For the foregoing reasons, clear and unmistakable evidence shows 
that the Veteran's ulcer disease preexisted service and neither 
this disease nor any current related gastritis or residual of 
ulcer disease is the result of inservice aggravation.  The 
presumption of sound condition has therefore been rebutted.  
Moreover, the same evidence clearly and unmistakably shows that 
the preexisting disease was not aggravated by service pursuant to 
the provisions of 38 U.S.C.A. § 1153.  As the evidence clearly 
and unmistakably shows that the Veteran's ulcer disease 
preexisted service and neither that disease or any residual 
thereof is the result of aggravation in service, the Board 
concludes that the Veteran's gastrointestinal disease to include 
ulcer and gastritis was not incurred in or aggravated by service.  
As the evidence is clearly and unmistakably against the claim, 
the benefit-of-the-doubt doctrine is not for application, and 
entitlement to service connection for such must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER


The appeal is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


